Title: From John Quincy Adams to Thomas Boylston Adams, 10 August 1802
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Boston 10. August 1802.

Your’s of the 2d: and 5th: instts: have come to hand. We have been so anxious on your account since the appearance of the yellow-fever in Philadelphia, that we are very glad to hear you were so near leaving the City as when you last wrote—Direct and send the within, where you sent my two last enclosures.
I observed that Oldschool had at last published Franklin’s letter—I will send him some more from the same source; but I regret the statement of circumstances which you mention—For I do believe his case would still be retrievable, if he would attend industriously and punctually to the business; but in this more perhaps than almost any other occupation, a man must make his business his pleasure, to obtain success.
I believe I have already written to you, to procure me a copy of the translation from Gentz, and the letters of Phocion—If you can also send me both parts of Callender’s “prospect before us” I will thank you.
But you will not think of going into Philadelphia, again until the fever shall disappear, which I am afraid will not be for some months.
My Bank and Bridge Stock may remain for the present—I wished it sold only in case you determined to quit Philadelphia finally.
Your’s truly.
J. Q. Adams